DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 1 December, 2022 has been entered. Claim 2 has been canceled and claim 17 had been added. Claims 1 and 3-17 remain pending in the application. Of these, claims 3-6, 8, and 12-15 are withdrawn from further consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heat pipe mounted outwardly of an exterior surface of the wall of the air flow passage wherein the heat pipe thermally connects the at least one energy storage member" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US PGPub 20190343356, "Kim").
1. Kim teaches a surface cleaning apparatus (1000, see Kim fig. 32) having an on board energy storage member (1130, see Kim fig. 32 and paragraph [0203]), the surface cleaning apparatus comprising: 
(a) an air flow passage from a dirty air inlet to a clean air outlet (see Kim fig. 32 showing air path), the air flow passage including an air treatment member (dust collecting member 1110) and a suction motor (1310) wherein a wall defines a portion of the air flow passage (wall on connecting pipe 1120, see Kim fig. 32), wherein the wall provides an exterior surface of the surface cleaning apparatus (wall on 1120 is exterior, see Kim fig. 32); and, 
(b) at least one energy storage member operably connected to the suction motor (batteries 1130, see Kim fig. 32 and paragraph [0206]), 
wherein the at least one energy storage member, or an energy storage member pack containing the at least one energy storage member, is mounted to a portion of the wall of the air flow passage at a location upstream of the suction motor (1130 is mounted to connecting pipe 1120, which is upstream of suction motor 1310, see Kim fig. 32 and paragraphs [0205]-[0206]), and 
wherein, when the at least one energy storage member, or the energy storage member pack containing the at least one energy storage member is mounted to the portion of the wall, the at least one energy storage member, or the energy storage member pack containing the at least one energy storage member is mounted outwardly of the portion of the wall (1130 is mounted outwardly from 1120, see Kim fig. 32).

10. Kim teaches the surface cleaning apparatus of claim 1 wherein 
the surface cleaning apparatus comprises a hand vacuum cleaner (hand cleaner, see Kim fig. 32 and paragraph [0202]) having an inlet passage (1120) and
the at least one energy storage member, or the energy storage member pack containing the at least one energy storage member, is mounted to the inlet passage and the inlet passage comprises the wall (1130 is mounted to 1120, see Kim fig. 32).

Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jenson (US 10986972).
17. Jenson teaches a surface cleaning apparatus (10) having an on board energy storage member (12), the surface cleaning apparatus comprising: 
(a) an air flow passage from a dirty air inlet to a clean air outlet (see Jenson col. 3 lines 1-10), the air flow passage including an air treatment member (30) and a suction motor (34) wherein a wall (duct 44) defines a portion of the air flow passage, the wall having an inner surface and an outer surface (duct 44 has internal surface where air flows and outer surface facing battery cells of battery 12, see Jenson fig. 2); and, 
(b) at least one energy storage member operably connected to the suction motor (battery 12, see Jenson col. 2 lines 64-65), wherein the at least one energy storage member, or an energy storage member pack containing the at least one energy storage member, provides an outer surface of the surface cleaning apparatus and is mounted to the air flow passage at a location upstream of the suction motor (battery 12 provides upper surface of base 20 and is mounted upstream of motor 34, see Jenson figs 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Smith (US PGPub 2013/0091815).
7. Kim teaches the surface cleaning apparatus of claim 1 wherein the at least one energy storage member comprises a plurality of batteries (Kim fig. 32 shows a plurality of round cells in battery 1130). but does not teach that the batteries are arranged around an open interior volume and a portion of the air flow passage comprising the wall extends through the open interior.
However, Smith teaches the concept of a rechargeable battery pack (900) formed from a plurality of cells (917), having a curved shape (see Smith figs. 38-41 and paragraphs [0186]-[0193]) such that the wall of the cleaner to which they are attached passes through a volume defined by the internal portion of the curve (see Smith fig. 38).
It would have been obvious to a person having ordinary skill in the art to modify the device of Kim in accordance with the teachings of Smith such that the plurality of batteries of the battery pack were arranged around an open interior volume and a portion of the air flow passage comprising the wall extends through the open interior, as doing so would result in a more compact fashion for accommodating battery cells (see Smith Paragraph [0193]). 

9. Kim in view of Smith teaches the surface cleaning apparatus of claim 7 wherein the plurality of batteries are arranged in an annular configuration that seats around a portion of the air flow passage (Smith specifically teaches the use of annular shapes arranged around a curved portion of the air flow passage for battery packs, see Smith figs. 38-41).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dansui et al. (US 6692864, "Dansui").
11. Kim teaches a surface cleaning apparatus (1000) having an on board energy storage member (1130), the surface cleaning apparatus comprising: 
(a) an air flow passage from a dirty air inlet to a clean air outlet (see Kim fig. 32), the air flow passage including an air treatment member (1110) and a suction motor (1310) wherein a wall defines a portion of the air flow passage (outer wall of 1120); 
(b) at least one energy storage member operably connected to the suction motor (batteries 1130, see Kim fig. 32 and paragraph [0206]); and, 
Kim does not teach the presence of a heat pipe mounted outwardly of an exterior surface of the wall of the air flow passage wherein the heat pipe thermally connects the at least one energy storage member, or an energy storage member pack containing the at least one energy storage member, with the exterior surface of the wall of the air flow passage at a location upstream of the suction motor.
However, Dansui teaches the concept of connecting a battery pack (30, filled with batteries 1, see Dansui fig. 1) to a heat dissipation area located outward of an external side of the casing (external heat sink 10, see Dansui fig. 2) using heat pipe mounted outwardly from the casing (heat pipe 9 is mounted externally, see Dansui fig. 2 and col. 5 lines 28-40) and locating that heat dissipation area on an external wall near an airflow (external heat sink 10 is located near an opening having intake and exhaust ports 11, see Dansui fig. 2 and col. 5 lines 1-10).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of a battery pack including a heat pipe from Dansui in the device of Kim such that the heat pipe was mounted outwardly of an exterior surface of the wall of the air flow passage  and thermally connected the at least one energy storage member, or an energy storage member pack containing the at least one energy storage member, with the exterior surface of the wall of the air flow passage at a location upstream of the suction motor, as doing so would result in improved battery performance and longevity (see Dansui col. 6 lines 33-46).
Dansui teaches that the heat pipe is mounted “externally,” but does not explicitly teach that it is external to the tool, i.e. that it is mounted outwardly on an exterior surface of the tool rather than outside the battery pack. However, to a person having ordinary skill in the art at the time of the invention, mounting a heat pipe outwardly on an exterior surface of the wall would have been obvious, as such a pipe may have been located in one of a finite number of positions, specifically into the wall (mounted inwardly of an exterior surface), or outside the wall (mounted outwardly of an exterior surface), or passing through the wall to transfer heat between areas. Selecting one of two design choices would have been obvious to a person of ordinary skill in the art. Further, since the battery pack (1130) of Kim is already located on an outward surface of the wall of the inlet passage (1120, see Kim fig. 32), a heat pipe providing a thermal connection between the battery pack and the air flow would necessarily have at least a portion (specifically the end thermally connected to battery pack 1130) that was mounted outwardly from the exterior surface of the wall of 1120.

16. Kim in view of Dansui teaches the surface cleaning apparatus of claim 11 wherein the surface cleaning apparatus comprises a hand vacuum cleaner (hand cleaner, see Kim fig. 32 and paragraph [0202]) having an inlet passage (1120) and the heat pipe is in thermal conductive communication with the inlet passage and the inlet passage comprises the wall (the combination with Dansui would result in a heat pipe with one end incorporated into battery pack and the other associated with a heat exchanger in thermal conductive communication with the inlet passage).

 Response to Arguments
Applicant's arguments filed 1 December, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 7, 9, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 11 and 16 regarding the teachings of Dansui are not persuasive because, although Applicant argues that Dansui fails to disclose that the heat pipe is mounted outwardly of an exterior surface of the air flow passage, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The teachings of Dansui regarding the use of heat pipes with battery packs for heat dissipation did not teach the specific structure, but would have suggested such a structure to a person of ordinary skill in the art at the time of the invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733